Citation Nr: 1527545	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-37 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disability.

2.  Entitlement to a compensable rating for skew deviation, right eye higher than left eye.

3.  Whether the reduction of the disability rating from 10 percent to 0 percent for right knee strain, effective November 28, 2012, was proper.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from June 11, 2003 to August 14, 2003.  The service connection matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  The issue was before the Board in May 2011 when it was remanded for additional development. 

The remaining matters are before the Board on appeal from February 2013 and January 2015 rating decisions by the Lincoln RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

A claim of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) was submitted by the Veteran in January 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

Psychiatric Disabilities

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim of entitlement to service connection for a psychiatric disability.   Specifically, the Veteran maintains that his current psychiatric disability was incurred in service, to include as a result of head trauma, or, alternatively, is secondary to his service-connected seizure disorder.  See a December 2012 statement from the Veteran.  A June 2011 VA mental disorders examination report notes a diagnosis of anxiety disorder, which the examiner opined was not caused by or incurred in service, to include as a result of head trauma sustained therein.  However, no opinion regarding secondary service connection was provided.

VA has a duty to consider all potential theories of entitlement.  In this regard, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000); Robinson v. Peake, 21 Vet.App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).  

On remand, a medical opinion addressing secondary service connection should be obtained.  See 38 U.S.C.A. § 5103A (West 2014).  In this regard, secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

Right Eye and Right Knee Disabilities

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203 (2014).

Here, a January 2015 rating decision denied to a compensable rating for skew deviation, right eye higher than left eye.  In a statement received in January 2015, the Veteran essentially submitted a timely NOD as to the increased rating issue.  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Moreover, a February 2013 rating decision reduced the rating for service-connected right knee strain from 10 percent to 0 percent, effective November 28, 2012.  In a statement received in February 2013, the Veteran essentially submitted a timely NOD as to the reduction issue.  Although the RO informed the Veteran in a February 2014 letter that the right knee issue was "currently on appeal and will be completed by the Appeals team," the record before the Board does not show that the Veteran has been provided an SOC in response to his NOD.  Because the NODs placed the issues in appellate status, the matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's anxiety disorder from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The VA medical professional should review the Veteran's claims file and determine whether the Veteran's current anxiety disorder was at least as likely as not (a 50 percent probability or greater) caused or aggravated by his service-connected seizure disorder, or any other service-connected disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  

2.  Issue an appropriate SOC to the Veteran and his representative in the matters of entitlement to a compensable rating for skew deviation, right eye higher than left eye and whether the reduction of the disability rating from 10 percent to 0 percent for right knee strain, effective November 28, 2012, was proper.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

3.  Then, readjudicate the issue of entitlement to service connection for psychiatric disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


